IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-13-00035-CV

         IN RE HANK SCOTT, ANNE SCOTT, AND SAM SCOTT


                                 Original Proceeding



                           MEMORANDUM OPINION


       Relators’ petition for writ of mandamus against Respondent Phil Robertson,

Judge of the 220th District Court, is denied.

       Relators’ petition for writ of mandamus against Respondent Leoma Larance, the

District Clerk of Hamilton County, is dismissed for want of jurisdiction. A court of

appeals has no jurisdiction to issue a writ of mandamus against a district clerk except to

protect its jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(b) (Vernon 2004); In re

Bernard, 993 S.W.2d 453, 454 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).

We do not have jurisdiction to decide Relators’ petition for writ of mandamus against

the District Clerk.
        Relators’ petition for writ of mandamus against Respondent Kay Solomon, the

Administrator of the 220th District Court, is dismissed for want of jurisdiction. We do

not have jurisdiction to issue a writ of mandamus against a district court administrator.

See TEX. GOV’T CODE ANN. § 22.221(b).




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied and dismissed
Opinion delivered and filed February 21, 2013
[OT06]




In re Scott                                                                        Page 2